DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-8 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.
Applicant’s election without traverse of Group I in the reply filed on 06/07/2022 is acknowledged.
Drawings
The drawings are objected to because in figure 10, reference numeral 54 is used to disclosed the continuous groove 56.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  In line 6, “Each” was written with capital letter.  The word “Each” should have been written in lower case letter because is part of the same single sentence.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 recites “means…for locking said clip panel together”.  According to the specification the structure shown in figure 19 has locking features for locking the panels of the clip together.  For purposes of prior art, it will be used a teaching disclosing the same or equivalent locking features.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2015/0108037).
Claim 12
Evans discloses a container assembly (10) comprising a pallet base (14) having feet (22 and 24), an interior deck (defined by center portion of the pallet), and an outer peripheral rim defining a groove (defined by area where bottom edge of container 13 is inserted within the pallet) between the deck and outer rim; an open-ended sleeve (40) having at least two walls, each with a bottom edge that fits into said groove to allow the sleeve to be joined to the pallet; and the pallet and sleeve having a combination of tabs (62) and slots (64) located between the sleeve wall and the pallet groove and operative when joined to hold the sleeve and pallet together (see figure 3, [0030] and [0031]).
Claim 15
Evans further discloses a cover (12) attachable to top edges of the sleeve walls to close the container when the sleeve, pallet and cover are assembled together (see figures 1-3 and [0018]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2015/0108037) in view of Smith (5,318,219).
Claim 1
Evans discloses a container (10) comprising a molded plastic pallet base (14) (see [0019]) with feet (22 and 24) and an upwardly opening peripheral groove (defined by area where bottom edge of container 13 is inserted within the pallet); a molded plastic cover (12) with a peripheral rim; and a sleeve (40) having a bottom edge for placement in said pallet base groove and a top edge for placement inside said cover rim characterized in that the sleeve is attachable to the pallet base and the cover by combinations of locking tabs (62) and slots (64) for receiving the tabs which combinations of tabs and slots engage only when the top and bottom edges of the sleeve are fully inserted into said groove and the inside of said rim (see figure 3, [0030] and [0031]).  Evans does not explicitly discloses the sleeve is foldable.  However, Evans discloses foldable sleeves are known in the art to be nested together with the a base and a lid for shipping and to conserve warehouse space (see [0003]).  Smith discloses a collapsible sleeve (10) having vertical fold lines (40) for folding sides of the sleeve (see column 6 lines 58-68 and figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Evans including score lines as taught by Smith for collapsible purposes of the sleeve allowing nesting together with the pallet and the cover for shipping and conserving warehouse storage space.
Claim 2
Evans further discloses the pallet base and cover are multi-sided, the tabs are integrally molded into the interiors of the groove on at least two opposite sides, and the slots are located in side walls of the sleeve to receive the tabs when the sleeve is fully inserted into the tab-containing groove (see figures 2, 3, [0030] and [0031]).
Claim 4
Evans further discloses relief areas (defined by recesses formed by the feet in the interior of the pallet) are provided in the pallet base across from the tabs capable to allow flexing of the sleeve wall during insertion and removal of the sleeve from the pallet groove (see figure 6).
Claim 9
Evans discloses a container assembly (10) comprising a molded plastic base (14) with feet (22 and 24) and an upwardly opening peripheral groove (defined by area where bottom edge of container 13 is inserted within the pallet); a sleeve (40) having walls with a bottom edge for placement in said groove wherein the sleeve is attachable to the pallet base by a combination of locking tabs (62) and slots (64) for receiving the tabs which tabs enter the slots to hold the sleeve and pallet base together when the bottom edges of the sleeve walls are inserted into said pallet base adjacent said groove (see figure 3, [0030] and [0031]).  Evans does not explicitly discloses the sleeve is foldable and including fold joints.  However, Evans discloses foldable sleeves are known in the art to be nested together with the a base and a lid for shipping and to conserve warehouse space (see [0003]).  Smith discloses a collapsible sleeve (10) having vertical fold lines/joints (defined by 40 and folding lines in corners of the sleeve) for folding sides of the sleeve (see column 6 lines 58-68, figures 5 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Evans including score lines as taught by Smith for collapsible purposes of the sleeve allowing nesting together with the pallet and the cover for shipping and conserving warehouse storage space.
Claims 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2015/0108037) in view of Smith (5,318,219) as applied to claims 1, 9, and 12 above, and further in view of Noble (5,862,917).
Claims 3 and 10
Evans further discloses the tabs, spaced one from another, are located in the pallet groove and the slots, spaced one form another, are located in the sleeve walls.  Evans, alternatively, discloses the sleeve and the pallet may be joined by clips, screws, and other fastening mechanism (see [0030]).  Evans does not disclose the tabs located in the sleeve walls and the slots located in the pallet groove.  However, Noble discloses a sleeve (100) attached to a pallet (98) by clips (10), disposed in spaced relationship, the clips comprising a foldable base (20) and a key (30), wherein the pallet includes slots (106) and the sleeve includes the clips (10) disposed at a bottom edge of the sleeve (see column 2 lines 54-62, column 4 lines 66-67, column 5 lines 1-51 and figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans and Smith replacing the tabs and the slots for the tabs and slot fastening mechanism of Noble as an alternative fastening mechanism between the sleeve and the pallet.
Claim 11
Noble further discloses the tabs are formed by plastic clips (see column 2 lines 59-60) attached to the wall walls of the sleeve (see figure 6).
Claims 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2015/0108037) as applied to claim 12 above, and further in view of Noble (5,862,917).
Evans further discloses the tabs, spaced one from another, are located in the pallet groove and the slots, spaced one form another, are located in the sleeve walls.  Evans, alternatively, discloses the sleeve and the pallet may be joined by clips, screws, and other fastening mechanism (see [0030]).  Evans does not disclose the tabs located in the sleeve walls and the slots located in the pallet groove.  However, Noble discloses a sleeve (100) attached to a pallet (98) by clips (10), disposed in spaced relationship, the clips comprising a foldable base (20) and a key (30), wherein the pallet includes slots (106) and the sleeve includes the clips (10) disposed at a bottom edge of the sleeve (see column 2 lines 54-62, column 4 lines 66-67, column 5 lines 1-51 and figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans replacing the tabs and the slots for the tabs and slot fastening mechanism of Noble as an alternative fastening mechanism between the sleeve and the pallet.
Claim 20
Noble further discloses the clips each comprise first and second integrally molded clip panels (22 and 24) of similar overall geometry joined by way of an integrally molded panel (26) including double hinge (32) with active elements spaced apart to accommodate the known wall thickness of said sleeve between the clip panels when the clip panels are folded into a parallel relationship to lock against the opposite sides of the sleeve wall (see figures 5, 6 and column 4 lines 6-10); each clip panel having an inside surface and an outside surface in the folded condition; means (34 and 40) on said inside clip panel surfaces for locking said clip panels together when the clip is folded to bring the clip panels into parallel relationship; and one clip panel having on its outside surface a locking sleeve tab (28) (see figures 2 and 6).
Claim 21
Noble further discloses said means on said inside clip panel surfaces includes a male locator protrusion (34) on the inside surface of one clip panel and the opposite clip panel having on its inside surface an aperture (defined by open space within female spacer 40) shaped to receive there thru the male locator protrusion when the panels are folded into parallel relationship (see figure 2 and column 3 lines 1-14).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2015/0108037) and Noble (5,862,917) as applied to claim 13 above, and further in view of Smith (5,318,219).
Evans does not explicitly discloses the sleeve is foldable.  However, Evans discloses foldable sleeves are known in the art to be nested together with the a base and a lid for shipping and to conserve warehouse space (see [0003]).  Smith discloses a collapsible sleeve (10) having vertical fold lines (40) for folding sides of the sleeve (see column 6 lines 58-68 and figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Evans including score lines as taught by Smith for collapsible purposes of the sleeve allowing nesting together with the pallet and the cover for shipping and conserving warehouse storage space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736